Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-17-00021-CV

                              PASADERA BUILDERS, LP,
                                     Appellant

                                             v.

                                     Todd HUGHES,
                                        Appellee

                   From the County Court at Law, Kendall County, Texas
                               Trial Court No. 15-559CCL
                        Honorable Bill R. Palmer, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that appellee, Todd Hughes, recover his costs of this appeal from
appellant, Pasadera Builders, LP.

       SIGNED December, 13, 2017.


                                              _____________________________
                                              Karen Angelini, Justice